Judgment, Supreme Court, Bronx County, entered on July 27, 1979, unanimously affirmed, with $75 costs and disbursements payable by plaintiff-appellant to defendants-respondents, and the cross appeal taken by defendant-respondent-appellant Vincent Piazza, doing business as VSP Insurance Service, dismissed, without costs and without disbursements, as said defendant-respondent-appellant is a nonaggrieved party, and the cross appeal taken by defendant-respondent-appellant Cavanaugh & Allesandro, Inc., dismissed as abandoned, without costs and without disbursements. No opinion. Concur — Murphy, P. J., Kupferman, Birns, Fein and Markewich, JJ.